
	

113 HR 5383 IH: To amend the Internal Revenue Code of 1986 to exempt sports betting from the tax on authorized wagers.
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5383
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Ms. Titus introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt sports betting from the tax on authorized
			 wagers.
	
	
		1.Sports betting exempt from the excise tax on authorized wagers
			(a)In generalSection 4402 of the Internal Revenue Code of 1986 is amended adding at the end the following new
			 paragraph:
				
					(4)Sports betting authorized under State lawOn any wager which is authorized under the law of the State in which accepted and which is placed
			 with respect to any sporting event..
			(b)Effective dateThe amendment made by this section shall apply to wagers placed after the date of the enactment of
			 this Act.
			
